Title: To James Madison from James Taylor, 27 September 1807
From: Taylor, James
To: Madison, James



Dear Sir
Richmond 27th. Sept: 1807

Some time last Winter inclosed to you a Survey in the name of Francis Taylor & at the same time mentioned to you that my brother in this State or my father was in Possession of an assignment from the executors of Colo. Taylor to my self; and that I had requested them to forward it to you in order that a Patent might issue in my name.  You acknowledged the recipt of the Survey and Observed that you should have the land Patented as soon as the assignment came forward.
On coming in my father tells me he forwarded to you the assignment when you were in Orange last year.  If you did not take it on to Washington last fall will you be so good as to examine your papers and letters for it, as it is very probable it may yet be among the papers you did not take on with you.  In one of your letters to me last winter you mentioned having recd. a letter from my father relative to this Survey, but you did not mention that an assignment had been inclosed, but Observed that you had had an examination made & no such Survey had come to the department of State or War at that time.
I hope to have the pleasure of seeing you at the City about the Middle of October.  I presume the trial of Burr at this place will close in Course of this week.  Genl. Wilkinson began his evidence on yesterday and it is supposed he will take up several days.
No Idea can be formed of the result at this time, but I have heared a number express that the ev  more strong than
Be so good as to make my Compliments acceptable to Mrs. Madison andthe Worthy old Lady your Mother.  I have the honor to be with great respect
